DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-20, Wiley et al. (US 5,018,977, hereinafter Wiley), Potts (US 6,606,569 B1, hereinafter Potts), and Daniel (US 4,349,339, hereinafter Daniel) represents the best art of record. However, Wiley, Potts, Daniel, and combinations therein fail to encompass all of the limitations of independent claims 1, 14, and 20.
Specifically, Wiley teaches a test dummy (see Fig. 4 and 5; see also Abstract) which comprises a sensor for measuring stress/strain, considered by the Examiner as a measurement of force by the load cells (see Fig. 5, sensors 23a and 23b).
Furthermore, Potts teaches a crash test dummy (see Fig. 18A and 18B, femur with load cell shown) wherein the test dummy comprises a sensor for measuring acceleration of the test dummy (see claims 1 and 2).
Finally, Daniel teaches a test dummy (see Fig. 1, all elements) which comprises sensors for measuring forces and bending moments in the joins (see Abstract; see also col. 1, line 44-60).
However, it is the view of the Examiner that before the effective filing date of the claimed invention it would not have been obvious to one of ordinary skill in the art, to combine the teachings of Wiley, Potts, and Daniel to arrive at the instant invention of claims 1, 14, and 20.
Specifically, Wiley, Potts, Daniel, and combinations thereof fails to specifically teach an arm assembly for a crash test dummy comprising: a model forearm; a model hand; and a model wrist joint coupling the model forearm and the model hand, the model wrist joint including a plurality of sensors wherein at least one first sensor is configured to generate sensor data indicative of a force experienced by the model wrist joint, at least one second sensor is configured to generate sensor data indicative of an acceleration of the model wrist joint, and at least one third sensor is configured to generate sensor data indicative of a moment experienced by the model wrist joint (claim 1); OR a method for simulating a collision of a vehicle, the method comprising: accelerating an arm assembly to cause the arm assembly to collide with an object, wherein the arm assembly is configured to couple with a crash test dummy comprises: a model forearm, a model hand, and a model wrist joint coupling the model forearm and the model hand, the model wrist joint including a plurality of sensors wherein at least one first sensor is configured to generate first sensor data indicative of a force experienced by the model wrist joint and at least one second sensor is configured to generate second sensor data indicative of an acceleration of the model wrist joint, and at least one third sensor is configured to generate third sensor data indicative of a bending moment experienced by the model wrist joint; and determining, based on at least one of the first sensor data, the second sensor data, or the third sensor data generated by the plurality of sensors, a sensitivity experienced by the model wrist joint (claim 14); OR a computing device communicably coupled to an arm assembly of a crash test dummy, the computing device comprising circuitry configured to execute logic that is operable to: accelerate a vehicle to cause the arm assembly to collide with an object, wherein the arm assembly for the crash test dummy comprises: a model forearm, a model hand, and a model wrist joint coupling the model forearm and the model hand, the model wrist joint including a plurality of sensors wherein at least one first sensor is configured to generate first sensor data indicative of a force experienced by the model wrist joint, at least one second sensor is configured to generate second sensor data indicative of an acceleration of the model wrist joint, and at least one third sensor is configured to generate third sensor data indicative of a bending moment; and determine, based on the first sensor data generated by the at least one first sensor, a first force experienced by the model wrist joint (claim 20).
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1, 14, and 20 and the examiner can find no teachings for a an arm assembly for a crash test dummy, a method for simulating a collision of a vehicle, or a computing device communicably coupled to an arm assembly of a crash test dummy as claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855